Citation Nr: 1106906	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  04-13 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative disc 
disease and degenerative spondyloarthritis of the lumbar segment 
of the spine with herniated disc at L4-5, currently rated as 40 
percent disabling.

2.  Entitlement to an increased evaluation of radiculopathy of 
the left lower leg secondary to degenerative disc disease and 
degenerative spondyloarthritis of the lumbar segment of the spine 
with herniated disc at L4-5, rated as 10 percent disabling, from 
July 1, 2004.

3.  Entitlement to an increased evaluation of radiculopathy of 
the right lower leg secondary to degenerative disc disease and 
degenerative spondyloarthritis of the lumbar segment of the spine 
with herniated disc at L4-5, rated as 10 percent disabling, from 
July 1, 2004.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active service from September 1964 to 
September 1968.

This matter arises to the Board of Veterans' Appeals (Board) from 
a June 2002-issued rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that denied an increased rating for a low back disability.  The 
appeal also arises from a January 2006-issued rating decision 
that granted separate 10 percent evaluations for radiculopathy of 
each lower extremity. 

The Board remanded the case in April 2007 and again in October 
2008.  

A September 2006 VA pain clinic report and a January 2010 general 
medical compensation examination report mention erectile 
dysfunction in relation to the service-connected intervertebral 
disc syndrome.  This is referred for appropriate action.  

In pertinent part of a January 1985 Board decision, the Board 
granted a separate 10 percent rating for deformity of a vertebral 
body.  In a September 1988 rating decision, the RO essentially 
severed service connection for this disability and also reduced a 
40 percent rating that had been in effect for over 5 years.  It 
appears that the RO did not follow the requirements set forth 
under 38 C.F.R. §§ 3.105(e), 3.344 (1988) for severance/reduction 
of a schedular disability rating prior to accomplishing these 
actions.  As the Board has no jurisdiction in these matters, they 
are referred for consideration of clear and unmistakable error in 
the September 1988 RO rating decision.  

Entitlement to TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, thoracolumbar spine 
degenerative disc disease has been manifested by pronounced 
intervertebral disc syndrome with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, and other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

2.  At no time during the appeal period has thoracolumbar spine 
ankylosis been shown.  

3.  Competent medical evidence reflects residuals of a service-
connected fracture of the L1 vertebral body, including a slight 
deformity of that vertebral body.


CONCLUSIONS OF LAW

1.  The criteria for an increased, 60 percent, schedular rating 
for thoracolumbar spine degenerative disc disease are met 
throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59 (2010); 38 C.F.R. Plate V, 
§ 4.71a, Diagnostic Code 5293 (effective prior to September 26, 
2003).

2.  Because of the grant herein of a rating for intervertebral 
disc syndrome under Diagnostic Code 5293 for the entire appeal 
period, the criteria for separate schedular ratings for right and 
left lower extremity radiculopathy are not met at any time during 
the appeal period.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

3.  The criteria for a separate, 10 percent, rating for residuals 
of a vertebral fracture with demonstrable deformity of a 
vertebral body, to be added to the 60 percent rating for 
thoracolumbar spine intervertebral disc syndrome, are met 
throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45 (2010); § 4.71a, Diagnostic Code 5285 
(effective prior to September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 
38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
must notify the claimant and his representative of any 
information and any medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also inform the claimant of any information and evidence not 
of record that VA will seek to provide and that the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  VA letters that comply with these instructions were 
sent to the Veteran in May 2006, January and November 2008, and 
again in February 2009.  The case was remanded in October 2008 
and a supplemental statement of the case (SSOC) was issued in 
September 2010, thus curing any timing error with respect to 
adequate notice.

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board has remanded the case for 
development.  When the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In this case, all remand orders, with respect to the issues 
adjudicated herein, have been complied with.  

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
out-patient treatment reports.  The claimant submitted private 
medical reports.  Social Security Administration (SSA) records 
were received.  A hearing before the undersigned Veterans Law 
Judge was provided.  The claimant was afforded VA medical 
examinations.  Neither the claimant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the claimant is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002).




Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).

Additionally, if a Veteran or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then a total 
rating based on individual unemployability (TDIU) as a result of 
that disability must be considered.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

For disabilities rated on limitation of motion, VA must apply 
38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  
Applying these regulations, VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, or 
incoordination, including during flare-ups.  Such inquiry is not 
to be limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the United 
States Court of Appeals for Veterans Claims (Court) distinguished 
a claim for an increased rating from that of a claim arising from 
disagreement with the initial rating assigned after service 
connection was established.

Where an increase in disability is at issue, the present level of 
disability, rather than remote history, is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court held that where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the appeal, 
the assignment of staged ratings would be necessary.  Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007).  

Lumbar degenerative disc disease has been rated 40 percent 
disabling for the entire appeal period.  Diagnostic Codes 5293-
5295 were assigned prior to the current appeal period.  In the 
January 2006 rating decision that granted separate 10 percent 
ratings for lower extremity radiculopathy, the lumbar spine 
diagnostic code was changed to Diagnostic Code 5243 to reflect a 
change in rating criteria and diagnostic code numbers that became 
effective on September 26, 2003.  The Board will review the case 
to determine whether a rating greater than that that assigned is 
warranted for any portion of the appeal period.  

Concerning the time frame of the current appeal period, although 
the effective date for the benefit sought is not on appeal, it 
appears that the earliest claim for an increase following a final 
January 1993 decision on the matter was received in December 2000 
(see claims files, Vol 1).  In that December 2000 claim, the 
Veteran requested an increased rating for his lumbar spine, he 
requested secondary service connection for his cervical spine, 
and he requested TDIU.  He reported a deteriorating lumbar spine 
disability.  This December 2000 formal request for an increase 
may mark the beginning of the current appeal period, although 
relevant medical reports dated within one year prior, such as a 
March 6, 2000, report, discussed below, may form an earlier date 
for an informal claim for an increase.  

The Veteran's Service Treatment Reports (STRs) note a low back 
injury suffered in a fall from a ladder in June 1968, although 
the Veteran reported an earlier in-service low back injury 
suffered in 1964 falling from a loading dock and/or tractor-
trailer parked at the loading dock.  A June 1968 in-service X-ray 
showed a slight wedging deformity of L1 that could be a fracture.  
Also shown was L4 interspace narrowing.  

In July 1972, the RO granted service connection and a zero 
percent rating from April 1972 for low back strain.  A VA 
hospital report notes hospitalization during May and June 1973 
for low back pain that radiated to the hips and thighs.  In 
August 1973, the RO granted a temporary total rating from May 15, 
1973, and a 20 percent rating under Diagnostic Code 5295 (chronic 
lumbosacral strain) from July 1, 1973.  

In August 1979, the RO granted a 60 percent rating under 
Diagnostic Code 5293 (intervertebral disc syndrome) for severe 
symptoms with low back pain radiating to both legs.  The RO 
granted TDIU from June 1, 1979; however, in May 1983, the RO 
reduced the schedular rating to 40 percent under Diagnostic Code 
5293 and terminated TDIU.  The Veteran appealed.

In January 1985, the Board granted a separate 10 percent rating 
for deformity of a vertebral body, denied a schedular rating in 
excess of 40 percent for intervertebral disc syndrome, and denied 
TDIU.  In a September 1988 rating decision, the RO reduced the 40 
percent rating to 20 percent and essentially severed service 
connection for deformity of a vertebral body.  In a January 1993 
rating decision, the RO continued a 40 percent rating.  

In December 2000, the Veteran requested an increased rating for 
his lumbar spine and he requested TDIU.  He reported a 
deteriorating lumbar spine disability.  

The RO obtained VA out-patient treatment reports, including a 
March 6, 2000, VA pain clinic (psychology) report that notes 
increasing back pains.  The diagnoses included minor, old 
compression fracture and rule-out radiculopathy.  A May 11, 2000, 
VA magnetic resonance imaging study (MRI) showed an L1-2 disc 
bulge and a large disc herniation at L4-5.

A May 2002 VA spine compensation examination report reflects 
complaints of back pains radiating down the legs, left worse than 
right.  The examiner found reduced deep tendon reflexes at the 
knees and Achilleses, and positive straight leg raising tests-
bilaterally.  The examiner found poor gluteal muscle tone, but 
noted that there was no sensory or motor deficit in the lower 
extremities.  Thoracolumbar spine range of motion was to 40 
degrees of flexion, to 5 degrees of extension, and to 20 degrees 
of lateral bending in each direction.  The physician noted that 
the Veteran could walk with raised heels, but noted that the 
Veteran raised his toes poorly.  The physician found additional 
functional impairment due to fatigue and pain that could account 
for an additional loss of 10 degrees of range of motion.  The 
physician concluded that the current diagnosis was no longer a 
back strain, but was now degenerative disc disease and also 
opined that the current condition is a progression of the back 
injury in service. 

VA out-patient treatment reports and pain clinic reports note 
continued low back pain during the early 2000s.  An April 2003 X-
ray showed minimal compression fracture of the first lumbar body.  
A March 2004 MRI study showed additional lumbar disc herniation.  
The Veteran underwent surgical epidural steroid injections for 
low back pain at various times.  

In May 2004, SSA records were received.  These reflect that a 
disability from employment began in December 1978 due to lumbar 
disc disease with chronic pain of the low back pain and lower 
limbs.

During a June 2005 VA orthopedic compensation examination, the 
Veteran reported increasing low back pain with pain radiating to 
the knees and tingling and numbness of both feet, worse on the 
right.  He reported nine incapacitating episode lasting up to a 
day and a half during the recent 12 months.  Activity produced 
flare-ups.  He took several pain medications.  He reported 
weakness of the lower extremities.  He denied erectile 
dysfunction or bowel or bladder problems.  He reported that he 
required assistance to dress, as he could not don socks alone.  
Range of motion was to 10 degrees of flexion, to 10 degrees of 
extension, to 15 of left lateral bending, and to 30 degrees of 
right lateral bending.  Rotation was full.  Deep tendon reflexes 
were absent at the right Achilles and reduced at the left.  
Sensation of the right calf was reduced, but normal otherwise.  
Muscle strength was full.  Straight leg raising test was positive 
on the right.  The examiner mentioned that a June 2004 X-ray 
showed a stable L1 compression fracture.  The diagnoses were 
healed L1 compression fracture; lumbar stenosis; and, lumbar 
spine arthritic changes.  The examiner related the diagnoses to 
in-service injury, but found no additional impairment due to 
fatigability, weakness, reduced endurance, or incoordination.  

In a January 2006 rating decision, the RO granted separate 
service connection and separate 10 percent ratings under 
Diagnostic Codes 5243-8526 for right and left lower extremity 
radiculopathy.  The RO assigned an effective date of July 1, 
2004, on the basis of date of the July 2004 VA compensation 
examination report.  

In June 2006, the Veteran testified before the undersigned 
Veteran's law judge that low back pain severely limited all 
activity, including sleeping.  He listed his current VA-
prescribed pain medications.  He testified that his spouse must 
assist when he dons his socks and ties his shoes.  His spouse 
also helps him bathe and trim his toenails.  He testified that 
stairs were difficult to negotiate.  He testified that he 
formerly worked at a golf course and as a motorcycle mechanic.  
He testified that he was turned down for VA vocational 
rehabilitation training.  He testified that the Miami VA Medical 
Center issued a back brace and a transcutaneous electrical nerve 
stimulation (TENS) unit.  He testified that he had not had recent 
hospitalization for his back, but that back surgery would soon be 
performed by VA.  

In April 2007, the Board remanded the case to obtain any VA 
surgery report and to obtain an up-to-date post-surgery 
examination of the low back.  The RO later determined that the 
planned low back surgery had been cancelled. 

VA out-patient treatment reports dated in the later 2000s 
indicate continued low back pain with radiculopathy.  A September 
2006 VA report notes erectile dysfunction and that the Veteran 
walked with a cane in the right hand.  He received lumbar 
epidural steroid injections at various times.  An October 2006 VA 
MRI study showed lumbar spine degenerative disc disease, most 
prominent at L4-5.  
A May 2007 VA surgery report notes a "RACZ" procedure 
(epidurolysis).  A June 2007 report notes no relief following the 
procedure and, in fact, an increase in pain, postoperatively.  
The Veteran was using a fentanyl pain patch and taking Vicodin(r).  
In August 2007, he reported weakened legs in recent years with 
sharp pains radiating down the legs.  Buttock pains radiated to 
the rectum.  

A September 2007 VA electromyography study was essentially 
normal.  The Veteran underwent a VA neurology consultation in 
October 2007 because of dizziness.  He reported severe lumbar 
spine pain.  The examiner found slightly reduced strength in the 
right and left gluteals and hamstrings and also in the right 
quadriceps muscles.  Deep tendon reflexes were reduced at the 
knees and ankles.

A January 2008 VA chiropractic consultation reflects a complaint 
of chronic low back pain that had recently increased in duration 
and frequency.  The chiropractor found lumbar tenderness.  
Thoracolumbar spine range of motion was to 40 degrees with pain 
and to 30 degrees of extension with pain.  The diagnosis was 
neurogenic pain, lower extremity pain, and intermittent 
neurogenic claudication caused by discogenic spondyloarthrosis. 

A March 2008 VA orthopedic compensation examination report 
reflects that the Veteran walked with slow, unsteady gait and 
used a cane.  Thoracolumbar spine range of motion was to 25 
degrees of flexion with pain beginning at 10 degrees.  Extension 
was to 10 degrees with pain.  Lateral bending in each direction 
was to 15 degrees with pain.  There was 20 degrees of rotation in 
each direction with pain.  Repetitive motion could reduce flexion 
and extension by 10 degrees due to pain.  Straight leg raising 
test was positive at 40 degrees and LaSeque's sign was positive 
(distinguishes sciatica from hip joint disease, Dorland's 
Illustrated Medical Dictionary 1524 (28th ed. 1994)).  The 
physician found decreased sensation in the left leg and foot and 
decreased knee and ankle jerks, bilaterally.  Lower extremity 
strength was good but caused low back pain.  New X-rays showed a 
deformity at L1, probably from an old compression fracture.  The 
diagnoses were lumbosacral spine degenerative disc disease with 
multi-level spondylosis, especially at L4-5, with bilateral lower 
extremity radiculopathy; and, old compression fracture of the L1 
vertebra.

In October 2008, the Board remanded the case for an additional VA 
examination.  

According to a January 2010 VA general medical examination 
report, there was no bowel or bladder complaint, but there was a 
history of erectile dysfunction.  The Veteran used a lumbar 
support and a TENS unit.  He reported paresthesia and numbness in 
the feet.  He walked flexed forward and had a hard time sitting 
in a chair, which he attributed to pain.  There was a positive 
Romberg's sign (swaying or falling when standing with eyes closed 
due to loss of joint position sense, see Romberg's sign, 
Dorland's Illustrated Medical Dictionary 1526 (28th ed. 1994)).  
Knee and ankle jerks were absent. 

According to a January 2010 VA spine compensation examination 
report, the Veteran reported paravertebral spasm, stiffness, and 
weakness.  Pain radiated to the lower extremities.  There were 
severe daily flare-ups.  The examiner palpated lumbar spasm and 
noted guarding and pain on motion.  There was slight weakness in 
knee flexion (hamstrings), bilaterally, and in knee extension 
(quadriceps), bilaterally.  The right ankle was slightly weak in 
plantar (gastrocnemius) flexion and dorsiflexion (tibialis 
anterior).  Sensation appeared to be normal.  Right knee and 
ankle jerks were absent and left knee and ankle jerks were 
reduced.  

The thoracolumbar spine range of motion was to 45 degrees of 
flexion with pain, to 5 degrees of extension with pain, to 15 
degrees of lateral bending in each direction with pain, and to 15 
degrees of rotation in each direction with pain.  The examiner 
felt that repetition would not cause additional functional 
impairment.  X-rays showed moderate to severe degenerative 
osteoarthritic changes at the L4-5 disc space with spondylosis.  
The diagnosis was lumbar spondylosis.  

Prior to the changes in the rating criteria that became effective 
on September 23, 2002, and September 26, 2003, lumbar spine-
related disabilities were rated under Diagnostic Code 5292, for 
limitation of motion, Diagnostic Code 5293, for intervertebral 
disc syndrome, or 5295, for chronic lumbosacral strain.  Because 
the lumbar spine has been rated 40 percent throughout the rating 
period, the Board need consider only Diagnostic Code 5293, as 
that is the only code that offers a rating greater than 40 
percent.  

Under Diagnostic Code 5293, a 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002).

The facts recited above clearly show that throughout the appeal 
period there has been pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site of 
the diseased disc with little intermittent relief.  Thus, 
comparing the manifestations to the rating criteria, it is clear 
that the 60 percent criteria are more nearly approximated.  Next 
for consideration are the changes to the rating criteria that 
became effective during the appeal period.  

Where a law or regulation changes after a claim has been filed, 
but before the administrative or judicial appeal process has been 
concluded, the version most favorable to the Veteran applies.  
VA's General Counsel (GC) held that where a law or regulation 
changes during the pendency of a claim for an increased rating, 
the Board should determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary to 
apply both the old and new versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 5110(g) 
(West 2002) can be no earlier than the effective date of that 
change.  VA must apply the earlier version of the regulation for 
the period prior to the effective date of the change and may 
continue to apply it after the change, if favorable to the 
veteran.  VAOPGCPREC 3-2000.  

On September 23, 2002, the rating criteria for intervertebral 
disc syndrome changed.  The maximum schedular rating available 
remained at 60 percent; however, it became based on duration of 
incapacitating episodes (defined as periods of doctor-prescribed 
bed rest) over the past 12 months, rather than on pronounced 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective September 23, 2002).  

In this case, there is no evidence of incapacitating episodes.  
While the Veteran has claimed incapacitating episodes, no doctor-
prescribed bed rest was shown.  In any event, the revision would 
not result in a greater benefit than the 60 percent available 
under Diagnostic Code 5293.  However, another new and significant 
provision to the rating schedule provides that orthopedic and 
neurologic manifestations may be separately evaluated under 
appropriate codes and those evaluations may be used if they 
result in a greater benefit.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note 2 (effective September 23, 2002).  Thus, the 
Board must consider whether the new method set forth at Note 2 
results in a rating greater than 60 percent.  

Under Note 2 to the September 23, 2002, revision, the 
thoracolumbar spine could be rated 40 percent for severe 
limitation of motion, under Diagnostic Code 5292, and a separate 
10 percent rating could be assigned for mild incomplete paralysis 
of the right lower extremity and another separate 10 percent 
rating could be assigned in like manner to the left lower 
extremity.  See 38 C.F.R. § 4.123a, Diagnostic Code 8520.  This 
method does not, however, amount to a rating greater than the 
single 60 percent rating available under Diagnostic Code 5293.  
Thus, it need not be considered further. 

Turning to the more recent rating code revisions, new and 
significant rating criteria were added to the rating schedule, 
effective from September 26, 2003.  Under these rating criteria, 
the diagnostic code numbers changed.  Spine disabilities are now 
rated under the General Rating Formula for Diseases and Injuries 
of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine (see also Diagnostic 
Code 5003)
 5243 Intervertebral disc syndrome

Under this revised schedule, the criteria for a rating based on 
duration of incapacitating episodes over the past 12 months 
remains the same.  Also unchanged is the procedure for combining, 
under 38 C.F.R. § 4.25, separate evaluations of the chronic 
orthopedic and neurologic manifestations; however, the following 
new rating criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes): 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease 

Unfavorable ankylosis of the entire spine.......................................100

Unfavorable ankylosis of the entire thoracolumbar 
spine........................................................................................
...50

Unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar 
spine............................................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis..  20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the 
height...........................................................
..............10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

These more recent changes have recoded intervertebral disc 
syndrome under Diagnostic Code 5243 and added a new formula for 
rating limitation of motion of the thoracolumbar spine that was 
not available prior to September 26, 2003.  Because the rating 
schedule requires that thoracolumbar spine ankylosis be shown for 
a rating higher than 40 percent and because thoracolumbar spine 
limitation of flexion to 30 degrees or less was demonstrated 
several times during the appeal period, the most recent rating 
criteria warrant a rating no greater than 40 percent for 
limitation of motion, plus separate 10 percent ratings for 
radiculopathy to each lower extremity.  Thus, these criteria are 
not more advantageous to the Veteran than is the single 60 
percent rating available under old Diagnostic Code 5293 for 
pronounced intervertebral disc syndrome. 

In this case, because the highest schedular rating for 
intervertebral disc syndrome has been applied, there is no need 
for further DeLuca consideration.  Johnston v. Brown, 10 Vet. 
App. 80 (1997) (when the maximum schedular rating is in effect 
for loss of motion of a joint, and the disability does not meet 
the criteria for a higher evaluation under any other applicable 
DC (after all other potential DCs have been considered), further 
consideration of functional loss may not be required).  

After consideration of all the evidence of record, including the 
testimony, the Board finds that for the entire appeal period, a 
60 percent rating should be granted under Diagnostic Code 5293.  

The 60 percent rating for the entire appeal period granted herein 
replaces the 40 percent rating and separate 10 percent ratings 
assigned by the RO in January 2006.  Because the intervertebral 
disc syndrome rating considers the bilateral lower extremity 
radiculopathy, separate ratings for the lower extremities are not 
authorized where the spine is rated under Diagnostic Code 5293.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14).  

Also for consideration is a separate rating for residuals of 
fracture of the L1 vertebral body under Diagnostic Code 5285.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001), residuals 
of fracture of a vertebra warrant a 100 percent evaluation if 
there is spinal cord involvement, the individual is bedridden, or 
requires long leg braces.  With lesser cord involvement, the 
residuals should be rated on the basis of limited motion and/or 
nerve paralysis.  Residuals of fracture of a vertebra warrant a 
60 percent evaluation if there is no spinal cord involvement, but 
abnormal mobility is present which requires a neck brace (jury 
mast).  In other cases, the residuals should be rated on the 
basis of resulting definite limitation of motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral body.  

An April 2003 VA X-ray shows residuals of an L1 compression 
fracture.  A June 2005 VA compensation examination report 
includes the L1 fracture in the diagnosis and the examiner 
related it to in-service injury.  March 2008 VA X-rays show a 
deformity at L1.  There is no spinal cord involvement, the 
individual is not bedridden, does not require long leg braces, 
abnormal mobility is not present, and a neck brace (jury mast) is 
not necessary.  Because this competent medical evidence reflects 
residuals of a service-connected fracture of the L1 vertebral 
body, including a slight deformity of that vertebral body, the 
Board will grant a separate 10 percent rating under Diagnostic 
Code 5285 for the entire appeal period.  

The evidence does not contain factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  The assignment of 
staged ratings therefore is not necessary.  Hart, supra.  




Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately compensate 
a Veteran for a service-connected disability, an extra-schedular 
evaluation will be assigned.  These provisions are addressed 
further in the REMAND portion of the decision.


ORDER

An increased, 60 percent, schedular rating for thoracolumbar 
spine degenerative disc disease is granted, subject to the laws 
and regulations governing payment of monetary benefits. 

Separate schedular ratings for right and left lower extremity 
radiculopathy are denied for the entire appeal period.  

A separate, 10 percent, rating for residuals of a vertebral 
fracture with demonstrable deformity of a vertebral body, to be 
added to the 60 percent rating for thoracolumbar spine 
intervertebral disc syndrome, is granted, subject to the laws and 
regulations governing payment of monetary benefits. 


REMAND

The TDIU claim must be remanded for development.  First, because 
increased schedular ratings are granted above, the AMC or RO must 
again consider TDIU on a schedular basis.  

Second, because the Veteran has testified, and in December 2000 
he mentioned, that he had been enrolled in VA vocational-
rehabilitation for a time, his vocational-rehabilitation folder 
should be obtained and associated with the claims files.  That 
folder could contain information relevant to TDIU.  

Third, the January 2010 VA general medical compensation examiner 
has not complied with the Board's prior REMAND instruction.  The 
Board requested that the examiner address whether all service-
connected disabilities would preclude his ability to obtain 
gainful employment.  In January 2010, the examiner opined, 
"Veteran's lumbar condition would prevent him from performing 
vocational duties that includes [sic] lifting/carrying, prolonged 
walking, prolonged standing, or any other form of physical 
exertion..."  Thus, the examiner did not address whether all 
service-connected disabilities would preclude employment.  
According to the claims files, service connection is in effect 
for intervertebral disc syndrome with radiculopathy, residuals of 
cerebral concussion, residual of a fractured nose, and vertebral 
fracture of the L1 vertebra.  The examiner must consider all 
service-connected disabilities.  

The Court held that when the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the TDIU claim is REMANDED for the following action:

1.  Obtain the Veteran's VA vocational-
rehabilitation folder and associate it with 
the claims files.  

2.  Return the January 2010 general medical 
compensation examination report and the 
claims files to the examiner for an addendum.  
The examiner is asked to note a review of the 
claims files.  As of this writing, the claims 
file reflects that service connection is in 
effect for intervertebral disc syndrome with 
radiculopathy, residuals of cerebral 
concussion, residual of a fractured nose, and 
vertebral fracture of the L1 vertebra.  

The examiner is asked to offer an opinion 
addressing whether it is at least as likely 
as not (50 percent or greater probability) 
that all service-connected disabilities would 
prevent the Veteran from securing and 
following a substantially gainful occupation.  
The examiner should offer a rationale for any 
conclusion in a legible report.  If the 
question cannot be answered, the examiner 
should state the reason.  The Veteran may be 
re-examined if necessary.  If the requested 
examiner is not available, a qualified 
substitute may be used. 

3.  Following the above, the AMC should 
review all relevant evidence and re-
adjudicate the TDIU claim.  If the percentage 
standards for TDIU set forth at 38 C.F.R. 
§ 4.16(a) are not met, but the medical 
opinion obtained above nevertheless indicates 
that the Veteran is unemployable by reason of 
service-connected disabilities, the rating 
board should submit the claim to the 
Director, Compensation and Pension service, 
for extraschedular consideration, in 
accordance with 38 C.F.R. § 4.16(b) and 
§ 3.321(b).  Following that action, if the 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case (SSOC) should be issued.  The Veteran 
and his representative should be afforded an 
opportunity to respond to the SSOC before the 
claims folders are returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to 
report for a scheduled VA examination without good cause may have 
adverse consequences on this claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


